DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 24-37 and 39-44 have been cancelled.

Status of Claims
2.    This Office Action is in response to the application filed on 11/05/2021. Claims 1-23, 38, and 45-46 are presently pending and are presented for examination.

Examiner’s note
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
4.	Applicant's arguments filed 11/05/2021 have been fully considered but they are not persuasive:
Applicant argued that the fact that the second recited RS may or may not be the same RS as the first recited RS does not make the claim indefinite; rather, it just makes the claim broader such that the claim can cover both of the following situations: 1) the second recited RS is different that the first recited RS and 2) the second recited RS is the same as the first recited RS. But just because the claim is broad does not mean that it is indefinite. In fact the claims are definite because the claims cover both situations and therefore the scope of the claims can be determined. 
Examiner respectfully disagrees. The second limitation “adjust a spatial transmit (Tx) configuration for the transmission based on an RS associated with the received CI” needs to further limit the first limitation “receive a message comprising configuration information (CI) indicating that a reference signal (RS) is quasi-co-located (QCL) with a transmission”. In addition, it is noted that the features upon which applicant relies (i.e., “1) the second recited RS is different that the first recited RS and 2) the second recited RS is the same as the first recited RS”) the second recited RS is different that the first recited RS and 2) the second recited RS is the same as the first recited RS”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argued that Abedini does not teach “adjust a spatial transmit (Tx) configuration for the transmission based on an RS associated with the received CI”.
Examiner respectfully disagrees. Nam teaches NR supports spatial transmission” paragraph 183 (see paragraph 181) in addition, Nam teaches  transmission scheme TS2 (spatial transmission) configuration is based on CSI-RS configuration (see paragraph 183 “Table 13”). Therefore, Nam teaches “adjust a spatial transmit (Tx) configuration for the transmission based on an RS associated with the received CI” with exception of UE makes the spatial transmit (Tx) adjustment.
However, Abedini teaches the transmitting UE may adjust the transmission configuration.
Therefore the combined teachings of Nam and Abedini makes it obvious to a person of ordinary skill in the art that the UE of Abedini can be configured to make the spatial transmit (Tx)  adjustment based a reference signal related to a configuration.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because it recite the limitations “a reference signal (RS) …and an RS …” it is not clear whether these two RSs are the same or not. If an RS associated with the CI is different from a RS , then the association is not clear, since the CI is a received CI, in other words it is not clear whether the CI also comprise the “an RS associated with CI) or not.
Claims 2-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of their dependency from claim 1.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because it recite the limitations “a reference signal (RS) …and an RS …” it is not clear whether these two RSs are the same or not. If an RS associated with the CI is different from a RS , then the association is not clear, since the CI is a received CI, in other words it is not clear whether the CI also comprise the “an RS associated with CI) or not.
Claims 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of their dependency from claim 16.
Claims 23, 38, 45, and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because it recite the limitations “a reference signal (RS) …and an RS …” it is not clear whether these two RSs are the same or not. If an RS associated with the CI is different from a RS , then the association is not clear, since the CI is a received CI, in other words it is not clear whether the CI also comprise the “an RS associated with CI) or not.
Claims 11-13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because they include the phrase “reciprocal”. It is not clear whether the mathematical meaning of the phrase is considered or not. However, the meaning of “…the spatial configuration is reciprocal to a spatial configuration associated with the RS the tis associated with received CI”

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-18, 20-23, 38, and 45-46 rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US 2018/0042028 A1) in view of Abedini et al. (US 2017/0273128 A1).

For claim 1 Nam teaches a user equipment (UE), the UE being configured to: 
receive a message comprising configuration information (CI) indicating that a reference signal (RS) is quasi-co-located (QCL) with a transmission (see paragraph 5 “UE receiving configuration information (CI) from base station (BS), the CI includes plurality of reference signals such as CSI-IM, CSI-RS1,and CSI-RS2”, paragraph 98 “DCI includes quasi-co-located (QCL)”, paragraph 230 “DCI includes DMRS indicator field”, paragraph 259 “DCI indicates that DMRS is QCL’ed with PDSCH and CSI-RS” ); and 
adjust a spatial transmit (Tx) configuration for the transmission based on an RS associated with the received CI (see paragraph 181 “NR supports spatial transmission”, paragraph 183 “Table: 13 “transmission scheme TS2 spatial transmission is based on CSI-RS configuration” and paragraph 59 “UE includes TX and RX”).  
Nam does not exclusively teach UE adjusting transmission configuration.
However, Abedini teaches the transmitting UE may adjust the transmission configuration so that more redundancies in the channels are transmitted if the transmitting UE is traveling at a high speed (see Abedini: paragraph 54).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing of claimed invention to use the teachings of Abedini in the transmission configuration system of Nam in order for  UE to  adjust the transmission configuration so that more redundancies in the channels are transmitted when the transmitting UE is traveling at a high speed (see Abedini: paragraph 54).

           For claim 2 Nam teaches the UE, wherein the message is a layer 2 message comprising the CI (see paragraph 46 “the configuration information (CI) is configured by at least MAC-CE (layer 2), RRC, and DCI”).  

           For claim 3 Nam teaches the UE, wherein the message is a Medium Access Control-Control Element (MAC-CE) comprising the CI (see paragraph 46 “the configuration information (CI) is configured by at least MAC-CE (layer 2), RRC, and DCI”).  

           For claim 4 Nam teaches the UE wherein the message is a Radio Resource Control (RRC) message comprising the CI (see paragraph 46 “the configuration information (CI) is configured by at least MAC-CE (layer 2), RRC, and DCI”).  

           For claim 5 Nam teaches the UE, wherein the message is a Downlink Control Information (DCI) message comprising the CI (see paragraph 46 “the configuration information (CI) is configured by at least MAC-CE (layer 2), RRC, and DCI”).  

           For claim 6 Nam teaches the UE, wherein the DCI message comprises the CI (see paragraph 46 “the configuration information (CI) is configured DCI”) and one of: an uplink (UL) grant scheduling a Physical Uplink Shared Channel (PUSCH) and a downlink (DL) grant scheduling a Physical Downlink Shared Channel (PDSCH) (see paragraph 180 “DCI scheduling a PUSCH and a DL grant scheduling a PDSCH”).  

           For claim 7 Nam teaches the UE, wherein the RS associated with the received CI is the RS indicated by the received CI (see paragraph 5 “UE receiving configuration information (CI) from base station (BS), the CI includes plurality of reference signals such as CSI-IM, CSI-RS1, and CSI-RS2”).  

           For claim 8 Nam teaches the UE, wherein the RS associated with the received CI is one of a downlink (DL) reference signal (RS) and an uplink (UL) RS (see paragraph 5 “UE receiving configuration information (CI) from base station (BS), the CI includes plurality of reference signals such as CSI-IM, CSI-RS1, and CSI-RS2”).  

           For claim 9 Nam teaches the UE, wherein one or more RS sets are associated with the CI, and the RS associated with the CI is in at least one of the RS sets associated with the CL (see paragraph 106 “sets of DMRS”).  

           For claim 11 Nam in view of Abedini teaches the UE, wherein the UE is configured to adjust the spatial Tx configuration such that the spatial configuration is reciprocal to a spatial configuration associated with the RS that is associated with the received CI (see Abedini: paragraph 54 and as discussed in claim 1).  

           For claim 12 Nam in view of Abedini teaches the UE, wherein the RS associated with the received CI is a downlink (DL) RS, and the UE is configured to adjust the spatial Tx configuration such that it is reciprocal to a spatial Rx configuration associated with the DL RS (see Nam: paragraph 183 “Table: 13 “transmission scheme TS2 spatial transmission is based on CSI-RS configuration” and paragraph 38 “DL-RS” and as discussed in claim 1). 

           For claim 13 Nam in view of Abedini teaches the UE, wherein the RS associated with the received CI is an UL RS included in an RS set associated with the CI, and the UE is configured to adjust the spatial Tx configuration such that it is reciprocal to a second spatial Tx configuration associated with the UL RS (see Nam: paragraph 183 “Table: 13 “transmission scheme TS2 spatial transmission is based on CSI-RS configuration” and paragraph 38 “DL-RS” and as discussed in claim 1).   

           For claim 14 Nam in view of Abedini teaches the UE, wherein the transmission is a PUSCH, PUCCH, or SRS transmission (see Nam: paragraph 38 “PUSCH” and paragraph 39 “ SRS and PUCCH” and as discussed in claim 1).  
           For claim 15 Nam in view of Abedini teaches the UE, wherein 
the received CI is associated with 
i) a first RS set containing a first RS (as discussed in claim 1) and 
ii) a second RS set containing a second RS (as discussed in claim 1), 
the UE adjusts a first spatial Tx configuration based on the first RS (as discussed in claim 1), 
the UE adjusts a second spatial Tx configuration based on the second RS (as discussed in claim 1), 
the UE uses the first spatial Tx configuration for transmission of PUCCH (as discussed in claim 1 and claim 14), and 
the UE uses the second spatial Tx configuration for transmission of PUSCH (as discussed in claim 1 and claim 14).  

           For claim 16 Nam in view of Abedini teaches a user equipment (UE) (as discussed in claim 1), the UE being configured to: 
receive configuration information (CI) indicating that a reference signal (RS) is quasi-co-located (QCL) with a transmission (as discussed in claim 1); and 
adjust a spatial receive (Rx), configuration based on an RS associated with the received CI (as discussed in claim 1), wherein  one or more RS sets are associated with the CI (as discussed in claim 1), and 
the RS associated with the CI is included in at least one of the RS sets associated with the CI (as discussed in claim 1).  

         For claim 17 Nam in view of Abedini teaches the UE, wherein receiving the CI comprises receiving Down Link Control Information (DCI) comprising the CI and the received DCI further comprises a DL grant scheduling a Physical Downlink Shared Channel (PDSCH) (as discussed in claims 5-6 and 2).  

         For claim 18 Nam in view of Abedini teaches the UE, wherein receiving the CI comprises receiving one of: a scheduling message comprising the CI, a layer-2 message comprising the CI, a random access response message comprising the CI, Down Link Control Information (DCI) comprising the CI, a Medium Access Control-Control Element (MAC-CE) comprising the CI, and an Radio Resource Control (RRC) message comprising the CI (as discussed in claims 5-6 and 2).  

         For claim 20 Nam in view of Abedini teaches the UE, wherein the RS associated with the CI is an UL RS included in an RS set associated with the CI, and the UE is configured to adjust the spatial Rx configuration such that the spatial Rx configuration is reciprocal to a spatial Tx configuration associated with the UL RS (see Nam: paragraphs 232-234 “Tx and Rx beamforming at pair of QCL” and as discussed in claim 1).  

         For claim 21 Nam in view of Abedini teaches the UE, wherein the UE is configured to use the adjusted spatial Rx configuration to receive one or more of: Physical Downlink Control Channel (PDCCH), Physical Downlink Shared Channel (PDSCH),  (see Nam: paragraphs 30-31 “PDSCH scheduled by PDCCH and ZP-CSI-RS configured” .  

         For claim 22 Nam in view of Abedini teaches the UE, wherein the transmission is Physical Downlink Control Channel (PDCCH) transmission or a Physical Downlink Shared Channel (PDSCH) transmission (as discussed in claim 14).  

         For claim 23 Nam in view of Abedini teaches a method performed by a user equipment (UE) the method (as discussed in claim 1) comprising: 
receiving a message comprising configuration information (CI) indicating that a reference signal (RS) is quasi-co-located (QCL) with a transmission (as discussed in claim 1): and 
adjusting a spatial transmit (Tx) configuration for the transmission based on an RS associated with the received CI (as discussed in claim 1).  

         For claim 38 Nam in view of Abedini teaches a method performed by a user equipment (UE), the method comprising: 
receiving configuration information (CI) indicating that a reference signal (RS) is quasi-co-located (QCL) with a transmission (as discussed in claims 1 and 16); and 
adjusting a spatial receive, receive (Rx), configuration based on an RS associated with the received CI, wherein one or more RS sets are associated with the Cl, and the RS associated with the Cl is included in at least one of the RS sets associated with the CI (as discussed in claims 1 and 16).
  
         For claim 45 Nam in view of Abedini teaches a computer program product comprising a non-transitory computer readable medium storing a computer program comprising instructions which, when executed on at least one processor, cause the at least one processor to carry out the method according to claim 23 (as discussed in claims 1 and 16) .  

         For claim 46 Nam in view of Abedini teaches a computer program product comprising a non-transitory computer readable medium storing a computer program comprising instructions which, when executed on at least one processor, cause the at least one processor to carry out the method of claim 38 (as discussed in claims 1 and 16).   

7.	Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Abedini further in view of Yiu et al. (US 2019/0387440 A1).

           For claim 10 Nam in view of Abedini further does not explicitly teach the UE, wherein the CI comprises a Transmission Configuration Indicator (TCI) and the RS set(s) are associated with the TCI.  
	However, Yiu teaches this limitation wherein the TCI state indicate relationship between RS set and QCL-type (see Yiu: paragraph 90).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing of claimed invention to use the teachings of Yiu in the combined  transmission configuration system of Abedini and Nam in order for  UE to  adjust the transmission configuration so that more redundancies in the channels are transmitted when the transmitting UE is traveling at a high speed (see Yiu: paragraph 90).

For claim 19 Nam in view of Abedini further in view of Yiu teaches the UE, wherein the CI comprises a Transmission Configuration Indicator, TCI, and the RS sets are associated with the TCI (as discussed in claim 11).
Conclusion

7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415